Citation Nr: 1400557	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  05-03 287A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a right foot disability.

2. Entitlement to service connection for a left foot disability.

3. Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to August 1969.  He is the recipient of the Combat Action Ribbon.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2004 and July 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In February 2010, November 2011, January 2013, and July 2013, the Board remanded the claims on appeal.  They have been returned to the Board for further appellate consideration.

In April 2008, the Veteran and his spouse testified during a Board hearing before the undersigned Veterans Law Judge (VLJ), sitting at the RO.  A transcript of that hearing is of record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, the Board once again deems it necessary to remand the Veteran's appeal.  With respect to the Veteran's foot disability claims, the Board determines that another opinion as to whether the Veteran's right and left foot disabilities have been caused or aggravated by his service-connected diabetes mellitus is necessary prior to further adjudication.  The September 2013 VA examiner indicated that neither diabetes nor peripheral neuropathy in and of itself causes calluses, MTP degenerative joint disease, or calcaneal/Achilles spurs.  However, the examiner provided no rationale for that opinion.  Moreover, the examiner did not address whether the Veteran's foot disabilities are aggravated by his service-connected diabetes mellitus and/or peripheral neuropathy.  The Veteran's statements and VA treatment notes reflect that he sees a podiatrist for diabetic foot care, which includes caring for his calluses.  Therefore, the Board determines that a VA podiatric opinion should be obtained as to this issue.  

As for the acquired psychiatric disorder claim, in accordance with the most recent remand, another VA examination was scheduled.  In September 2013, the examiner diagnosed Major Depressive Disorder and PTSD.  However, he then stated that the question of whether the Veteran's Major Depressive Disorder is a result of service-connected disability is not easily resolved and he could not resolve this issue without resort to mere speculation.  This opinion does not comply with the Board's July 2013 remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  First, the opinion does not address the question of a connection between the Veteran's Major Depressive Disorder and his military service on a direct basis as requested.  Additionally, the examiner provided no rationale for the opinion offered.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Consequently, the issue of entitlement to service connection for an acquired psychiatric disorder, other than PTSD, must again be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Make the claims file available to a VA podiatrist, or another qualified examiner if a podiatrist is unavailable, and request an addendum opinion as to whether there is a relationship between the Veteran's diagnosed foot disabilities and his service-connected diabetes mellitus and peripheral neuropathy.  The examiner should respond to the following:

a. Is it at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's calluses, bilateral MTP degenerative joint disease, or calcaneal/Achilles spurs were caused by diabetes mellitus and peripheral neuropathy?

b. Is it at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's calluses, bilateral MTP degenerative joint disease, or calcaneal/Achilles spurs were aggravated beyond normal progression by diabetes mellitus and peripheral neuropathy?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A complete rationale must be provided for any opinion offered.  In forming these opinions, the examiner must contemplate the Veteran's lay statements throughout the claims file with respect to his symptoms and medical history.

If it is determined that an opinion cannot be formed without another clinical examination, such examination should be scheduled. 

2.  Send the claims file to the September 2013 VA examiner, or to another qualified examiner if that examiner is unavailable, and request an addendum opinion as to the etiology of the Veteran's diagnosed Major Depressive Disorder.  Once a review of record is complete, the examiner must respond to the following: 

Is it at least as likely as not (i.e. a 50 percent probability or more that the Veteran's currently diagnosed Major Depressive Disorder is a result of military service or a service-connected disability?  If the Veteran's psychiatric symptoms are entirely the effect of his service-connected PTSD, the examiner should so state.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A complete rationale for any opinion offered must be provided.  If the examiner continues the September 2013 opinion that the questions cannot be resolved without resorting to speculation, a rationale for that conclusion must also be provided.

If it is determined that an opinion cannot be rendered without another clinical examination of the Veteran, an examination should be scheduled.

3.  After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

